DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this amendment was given over the telephone by Brian Keppler on 2 November 2021.

The application is amended as follows:

Claim 31.	The spinach plant of claim 30 comprising the genetic determinant, wherein the genetic determinant confers resistance against Pfs races 1-9, 11-15, and 17

Claim 36.	A progeny plant of the spinach plant of claim 31, wherein the progeny plant comprises the genetic determinant, and wherein the progeny plant is resistant to Pfs races 1-9, 11-15 and 17

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance.The declaration of John Groenendijk taken with the claim amendments is sufficient to overcome the rejections in the Office action mailed on 6 August 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RUSSELL T BOGGS/Examiner, Art Unit 1663